Citation Nr: 0921630	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  02-08 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1965 to March 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2001 rating decision of the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Montgomery, Alabama.

In March 2003, the Veteran testified before the undersigned 
Veterans Law Judge.  A transcript of the hearing is in the 
record.

In a decision in June 2006, the Board denied the claim of 
service connection for sarcoidosis.  The Veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In August 2008, the 
Court vacated the Board's decision and remanded the matter to 
the Board for further action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In its Order of August 2008, the Court indicated that the 
Veterans Claims Assistance Act of 2000 (VCAA) notice provided 
to the Veteran was inadequate and prejudiced the Veteran's 
claim.  Accordingly, the Court vacated and remanded the 
matter to the Board to provide the Veteran with proper notice 
in compliance with the VCAA.   



Additionally, in a remand in March 2005 directed the RO to 
obtain a medical opinion from a pulmonary specialist to 
determine whether the Veteran's sarcoidosis had onset in 
service.  While the RO obtained the medical opinion, it is 
not clear whether the VA examiner was a pulmonary specialist.  
Consequently, to ensure compliance with the Court's order and 
to ensure compliance with the Board's earlier remand 
directive, additional development is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance with a letter 
that notifies the Veteran of the 
following: 

a). Service connection for 
sarcoidosis may be established 
based upon a legal "presumption" 
by showing that the disease 
manifested to a degree of 10 
percent or more within one year 
from the date of separation from 
service.  38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309. 

b). Sarcoidosis is rated under 38 
C.F.R. § 4.97 Diagnostic Code 
6846.  Under Diagnostic Code 6846, 
the criteria for a compensable 
rating, the lowest compensable 
rating is 30 percent, are 
pulmonary involvement with 
persistent symptoms requiring 
chronic low dose maintenance or 
intermittent corticosteroids.  



c). Alternatively, sarcoidosis may 
also be rated as chronic 
bronchitis under the provisions of 
Diagnostic Code 6600 and extra-
pulmonary involvement under the 
specific body system involved.  38 
C.F.R. § 4.97, Diagnostic Code 
6846. 

Under Diagnostic Code 6600, a 10 
percent rating is warranted for 
chronic bronchitis for forced 
expiratory volume in 1 second of 
(FEV-1) of 71 to 80 percent 
predicted, or; a ratio of forced 
expiratory volume in 1 second to 
forced vital capacity (FEV-1/FVC) 
of 71 to 80 percent, or; Diffusion 
Capacity of the Lung for Carbon 
Monoxide by the Single Breath 
Method (DLCO (SB)) of 66 to 80 
percent predicted.  

2. Arrange to have the Veteran's file 
reviewed by a physician, whose 
specialty is pulmonary disease to 
determine whether it is at least as 
likely as not that sarcoidosis had 
onset in service or that sarcoidosis 
was manifested to a degree of 10 
percent or more within one year from 
the date of separation from service? 

As for the onset of sarcoidosis, the 
examiner is asked to consider the 
following: 

a). The service treatment records 
show that the Veteran gave a 
history of shortness of breath and 
chest pain both on entrance and 
separation examinations and in 
each instance a chest X-ray was 
normal.  

Also, there was documentation of a 
small, sebaceous cyst behind the 
ear and a small, cystic scrotal 
mass. 

b). After service in 1979, 
sarcoidosis was diagnosed by VA on 
the basis of X-ray findings from 
1975 and 1979.

After a review of the record and 
considering the above facts, the 
examiner is asked to express an opinion 
on the following questions:

a). What is the clinical 
significance of the Veteran's 
complaints of shortness of breath 
and chest pain on entrance and 
separation examinations in the 
context of contemporaneous chest 
X- rays that were read as normal?

b). What is the clinical 
significance of the sebaceous cyst 
behind the ear and a small, cystic 
scrotal mass?

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility." Rather, it means that the 
weight of the medical evidence both for 
and against causation is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against causation.



3. After the development requested has 
been completed, adjudicate the claim.  
If the benefit sought remains denied, 
furnished the Veteran and his attorney 
a supplemental statement of the case 
and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

